IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JOANNE F. MAHONSKI, BERNICE              : No. 788 MAL 2016
WINDER, DIANE K. MASTERS,                :
EXECUTRIX OF THE ESTATE OF               :
ELEANOR B. MAHONSKI, AND LEONA           : Petition for Allowance of Appeal from
A. KLEMENTOVICH,                         : the Order of the Superior Court
                                         :
                 Petitioners             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
CAROLINE M. ENGEL,                       :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.